El Juez Presidente Sk. Quiñones,
emitió la opinión del Tribunal.
En catorce de Septiembre de mil novecientos cuatro, el Presbítero Don Manuel Díaz Gane ja, en su carácter de Colector General de Obras Pías, liara cuyo cargo lia-*481bía sido nombrado por el Reverendo Prelado Católico, .Apostólico, Romano de esta Isla, Mr. James H. Blenk. en treinta y uno de Diciembre de mil novecientos, enta-bló demanda en el Tribunal de Distrito de San Juan, contra el Dr. Don José Monserrate Marxuach, en co-bro de novecientos ochenta pesos, cincuenta y cinco centavos moneda española, ó su equivalencia en oro ameri-cano al cambio corriente en la plaza el día del pago, importe de tres capitales impuestos á censo y tributo sobre una casa de la propiedad del citado Doctor, á favor de varios institutos religiosos, más los réditos de los dos últimos años vencidos y no satisfechos, montantes á la suma de noventa y ocho pesos cuatro centavos de' la misma moneda; personado el demandado en los autos, por conducto de su Abogado defensor Don Sanda-lio Torres Monge, alegó la excepción previa de falta de capacidad legal para demandar, en el Presbítero Sr. Cane ja, por no ser eficaz al efecto de acreditar su persona-lidad para comparecer en juicio, el poder y la autoriza-ción que le confiriera el citado Sr. Obispo en el título de su nombramiento de Colector, por no estar extendido, en documento público, como lo requiere el artículo 1247 del Código Civil vigente, en su apartado 5o. para los poderes generales á pleitos y los especiales que deban presentarse en juicio y para administrar bienes; y pa-sando después á contestar la demanda, así lo verificó, combatiéndola en el fondo, y expresando, entre otras con-sideraciones que no son de este momento, que en prue-ba de que nunca se había negado á pagar lo que legíti-mamente debía, consignaba, y en efecto consignó, en poder del Secretario de la Corte, cincuenta y ocho dollars, ochenta y dos centavos que era lo que realmente creía deber por los réditos de las dos últimas anualida-des, de los tres capitales á censo que se le cobraban, para que se entregaran al Sr. Cañe ja, 6 en caso de ne-*482gativa por su parte, para que se dejaran á su disposi-ción, ó á la de otra persona que pudiera legalmente per-cibirlos. El abogado' del demandante combatió la ex-cepción previa propuesta por la representación del Sr. Marxuach.; y celebrada la vista con asistencia de los Abogados defensores de las partes, dictó sentencia el Juez de la Corte de Distrito en veinte de Octubre del año próximo pasado declarando con lugar la excepción propuesta, con las costas á la parte actóra. De esta sentencia apeló la representación del demandante, Don Manuel Díaz Oaneja para ante esta Corte Suprema; y. personadas las partes y sustanciado en forma el recurso con los alegatos respectivos, se señaló día para la vista, á cuyo acto solo asistió el Abogado defensor del apelante.
AHORA bien; para resolver la cuestión que se ven-tila en el presente recurso, se hace necesario examinar el título de Colector del Sr. Caneja, expedido á su favor por el Sr. Obispo Mr. Blenk, y que copiado lite-ralmente dice así:
“NOMBRAMIENTO DE COLECTOR. — Obispado de Puerto'Ri-fO.^-En virtud de las circunstancias que en Ud. concurren -y esta-blecida una colecturía general de Obras Pías, venimos en confirmar á Ud. en el cargo de colector y administrador general de las mismas, á fin de que usando de las facultades que nos competen, proceda al cobro, administración y esclarecimiento de todos los censos perte-necientes á Capellanías de tedas fiases, bien se bailen vacantes, ó estén adjudicadas á diversos Presbíteros, 'Ermitas ó Parroquias, al Iltmo. Cabildo Catedral, á las R.R.M.M. Carmelitas, al Seminario de San Ildefonso, Hospitales de Caridad de esta Diócesis, y final-mente á las diversas Cofradías que. radican en esta Capital facul-tándole para acudir á los Tribunales de Justicia así como para otorgar los poderes -necesarios á los 'diversos agentes de la Isla y personas de su confianza, que le representen en dielios Tribunales, ha-ciendo, bien por sí, bien por medio de sus apoderados, cuantas ges-tiones sean necesarias para la traslación de dichos censos de los an-tiguos libros á los modernos del Registro de. la Propiedad, así como *483para recibir escrituras ó actas notariales, que sean necesarias, y debiendo rendirnos cuentas todos los años de 'dicha aldnúmistración, sirviéndole el presente de -correspondiente título de tal Colector y Administrador. — San Juan, Puerto Rico, Diciembre 31 de 1900. — ■ Jaime H. Blenk, Obispo de Puerto Rico. — Sr. Presbítero Dr. D. Manuel Díaz Oaneja. — Hay un sello.”
DEL contesto literal de ese documento, resulta evi-dente que contiene un poder conferido por el expresado Sr. Obispo á favor del Pbro. Sr. Díaz Caneja, no sólo para el cobro, administración y esclarecimiento de to-dos los censos pertenecientes á Capellanías de todas cla-ses, sino para acudir á los tribunales de Justicia y para otorgar los poderes necesarios á los diver-sos agentes de la Isla, y personas que merecieran su confianza; para que lo representen en dichos Tribu-ríales; y siendo ésto así, es evidente que ese documento está comprendido en el número 5o. del artículo 1247 del vigente Código Civil, según el cual deben constar en do-cúmento público los poderes generales para pleitos, y los especiales que deban presentarse en juicio; el poder para administrar bienes, y cualquier otro documento que tenga por objeto un acto redactado ó que deba re-dactarse en escritura pública, ó baya de perjudicar á ter-cero. Por documentos públicos se entienden, según los define el artículo 1184 del propio Código Civil los auto-rizados por un Notario, ó empleado público competente, con las solemnidades requeridas por la ley; y como el Reverendo Obispo Católico, Apostólico, Romano de Puer-to Rico no ejerce, ya funciones públicas oficiales, desde el cambio de Soberanía, que trajo consigo la separa-ción de la Iglesia y del Estado, se fia de convenir pre-cisamente en qxte el documento en cuestión, ó sea el tí-tulo de Colector del Sr. Caneja, no es un- documento pú-blico en la acepción legal de la palabra, y por consi-guiente que no habilita al Sr. Caneja para comparecer en juicio en su carácter de Colector General de Obras *484Pías; sin que por otra parte pueda objetarse, que im-plique un acto de reconocimiento de la personalidad del Sr. Caneja, la consignación hecha á su favor por el Dr. Marxuach, del importe de los réditos de las dos úl-timas anualidades que se le cobran en la demanda, por-que á ese acto no se le puede dar otra explicación que la que se expresa en el mismo escrito de contestación á la demanda, la de demostrar que nunca se había ne-gado á pagar lo que debiera realmente; en manera al-guna, como un acto de allanamiento á la personalidad del Sr. Caneja, que acababa de combatir tan resuelta-tamente en el mismo escrito. La interpretación contra-lla estaría completamente destituida de lógica.
Por los fundamentos expuestos, el Juez que suscribe es de parecer que debe confirmarse la sentencia apela-da, con las costas.
Jueces concurrentes: Sres. Hernández, Piqueras, Mac Leary y Wolf.